Exhibit 10.3

THIRD AMENDMENT TO

EMPLOYMENT AGREEMENT

This Third Amendment to Employment Agreement is made as of the 20th day of
August, 2008 by and between KOHL’S DEPARTMENT STORES, INC., a Delaware
corporation (“Corporation”), and R. Lawrence Montgomery (“Executive”).

WHEREAS, Corporation and Executive are parties to an Employment Agreement dated
January 31, 1998, as amended pursuant to that First Amendment to Employment
Agreement dated as of November 15, 2000 and that Second Amendment to Employment
Agreement dated as of January 31, 2003 (collectively, the “Agreement”);

WHEREAS, Corporation and Executive wish to amend the Agreement as set forth
below.

NOW, THEREFORE, in consideration of good and valuable consideration, Corporation
and Executive hereby agree as follows:

 

1. Article I of the Agreement is amended to read, in its entirety, as follows:

ARTICLE I

Employment Duties

During the term of Executive’s employment hereunder, the Corporation shall
employ Executive and Executive shall serve as Chairman of the Corporation. At
the will of the Board of Directors, Executive shall serve as the Chairman of the
Board. Executive shall supervise and manage various corporate strategic
initiatives and shall have supervision and control over, and responsibility for,
the general management of such aspects of the day-to-day operation of the
Corporation as may from time to time be prescribed by the Board of Directors of
the Corporation; provided, however, that such duties are reasonably consistent
with the duties normally performed by a Chairman. Executive’s principal place of
employment shall be at the Corporation’s headquarters in Menomonee Falls,
Wisconsin; provided, however, that Executive acknowledges and agrees that he may
from time to time be required to travel outside Milwaukee, Wisconsin on behalf
of the Corporation. Executive shall devote his entire working time and efforts
to the business affairs of the Corporation and its affiliates and shall
faithfully and to the best of his ability perform his duties hereunder, provided
that Executive may take reasonable amounts of time to serve on corporate, civil
or charitable boards or committees and such other boards or committees as shall
be approved by the Corporation’s Board of Directors if such activities do not
interfere with the performance of Executive’s duties hereunder. Executive hereby
agrees to serve as an officer of the Corporation and of affiliates of the
Corporation as part of his contemplated duties hereunder without additional
compensation therefor.



--------------------------------------------------------------------------------

2. The terms of this Third Amendment shall become effective on August 20, 2008.
Except as otherwise set forth in this Third Amendment, the Agreement shall
remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
this 20th of August, 2008.

 

EXECUTIVE:     KOHL’S DEPARTMENT STORES, INC.

/s/ R. Lawrence Montgomery

    By:  

/s/ Kevin Mansell

R. Lawrence Montgomery       Kevin Mansell       President, Chief Executive
Officer

 

2